INDICTMENT against three persons for a riot. Plea, not guilty. Verdict of guilty as to one, and of not guilty as to the others. Held, that upon this verdict, a judgment could not be rendered against the defendant found guilty. Aliter, if the indictment had been against the defendants together with others whose names were unknown. 1 Russ, on Crimes, 267. Reg. v. Soley et al. 2 Salk. 594.—Rex v. Scott et al. 3 Burr. 1262.—2 Chitt. C. L., 488 (1).

 A riot is whore three or more actually do an unlawful act of violence. 3 Inst. 176. An indictment, however, against A. for that he, together with divers other persons to the jurors unknown, committed the offence, is good. Anon. 3 Salk. 317.